DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --MODULAR ELECTRICAL CONNECTOR WITH COILS PROVIDING ELECTROMAGNETIC SHIELDING--.
Claim Objections
3.	Claims 12-20 are objected to because of the following informalities:  In claim 12 line 17, the phrase “to improve electromagnetic shielding effect” should read --to improve an electromagnetic shielding effect--.  Claims 13-20 include all the limitations of claim 12 and are objected to for the same reasons.  Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	Claims 12-20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, Zhou teaches, as shown in figures 1-16 and taught on page 3 lines 5-14: “A modular connector 100, comprising: a housing 3; a circuit board 33 and 1 located in the housing 3; 5a connector assembly (terminals 35 and terminals below in figure 2) electrically connected to the circuit board, the connector assembly comprising a plurality of conductive terminals 35 extending obliquely; and a coil module 7 mounted to the circuit board; wherein the coil module 7 comprises a first coil module 73 and a second coil module 53, the first coil module 75 comprises a plurality of first coils 73’ and 83 and a… second coils 83’… wherein each first coil 73’ comprises a first magnetic body and a first coil wire wound on the first magnetic body, and each second coil comprises a second magnetic body and a second coil wire wound on the second magnetic body; and wherein the second coil module 53 comprises a third coil 53’, 63, and 63’, the third coil comprises a third 15magnetic body and a plurality of third coil wires wound on the third magnetic body, the third coil is divided into a plurality of second coil groups 53’, 63, and 63’ along a circumference of the third magnetic body”. 
Zhou does not teach a plurality of second coils, “a plurality of first 10coil groups are formed, and each first coil group is formed by one first coil and one second coil… and the first coil groups are coupled with corresponding second coil groups”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-11 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 12, Zhou teaches, as shown in figures 1-16 and taught on page 3 lines 5-14: “A modular connector 100, comprising: a housing 3; a circuit board 33 mounted to the housing 3; a connector assembly (terminals 35 and terminals below in figure 2) comprising a plurality of conductive terminals 35 electrically connected 5to the circuit board 33; and a coil module 7 mounted to the circuit board 33; wherein the coil module 7 comprises a first coil module 73 and a second coil module 53, the first coil module 73… formed by a first coil 73’ and a second coil 83’ adjacent to the first coil 73’; 10wherein each first coil 73’ comprises a ring-shaped first magnetic body and a first coil wire wound on the first magnetic body, and each second coil 83’ comprises a ring-shaped second magnetic body and a second coil wire wound on the second magnetic body; and wherein the second coil module 53 comprises a single third coil 53’, the third coil comprises a ring-shaped third magnetic body and a plurality of third coil wires wound on the third magnetic 15body, the third coil is divided into a plurality of second coil groups 53’, 63, and 63’ along a circumference of the third magnetic body”. 
Zhou does not teach the first coil module “comprises a plurality of first coil groups, each first coil group is formed by a first coil and a second coil… numbers of the second coil groups and the first coil groups are the same, and the first coil groups and second coil groups are coupled so as to improve electromagnetic shielding effect of the modular connector”.  The prior art of record does not anticipate or render obvious all the limitations of claim 12.
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
Objections to the Title and the Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831